 
 
I 
111th CONGRESS
2d Session
H. R. 4886 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2010 
Mr. Royce (for himself, Mr. Berman, Ms. Ros-Lehtinen, and Mr. Schiff) introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To permanently authorize Radio Free Asia, and for other purposes. 
 
 
1.FindingsCongress finds the following: 
(1)Radio Free Asia (in this Act referred to as RFA)— 
(A)was authorized under section 309 of the United States International Broadcasting Act of 1994 (22 U.S.C. 6208); 
(B)was incorporated as a private, nonprofit corporation in March 1996 in the hope that its operations would soon be obviated by the global advancement of democracy; and 
(C)is headquartered in Washington, DC, with additional offices in Bangkok, Hong Kong, Phnom Penh, Seoul, Ankara, Taipei, and Dharamsala. 
(2)RFA acts as a surrogate news service, in which its broadcasts serve as substitutes for indigenous free media in regions lacking free media outlets. 
(3)The mission of RFA is to provide accurate and timely news and information to Asian countries whose governments prohibit access to a free press in order to enable informed decisionmaking by the people within Asia. 
(4)The surrogate broadcasting model was used effectively in Eastern Europe, helping to inspire democrats and create space for civil society. 
(5)RFA provides daily broadcasts of news, commentary, analysis, and cultural programming to Asian countries in several of the region’s languages. 
(6)The governments of the countries targeted for these broadcasts have actively sought to block RFA’s transmissions. 
(7)RFA has provided continuous online news to its Asian audiences since 2004, although some countries— 
(A)routinely and aggressively attempt to block RFA’s website; 
(B)monitor access to RFA’s website; and 
(C)discourage online users by making it illegal to access RFA’s website. 
(8)Despite these attempts, RFA has managed to reach its online audiences through proxies, cutting-edge software, and active republication and repostings by its audience. 
(9)RFA also provides forums for local opinions and experiences through message boards, podcasts, web logs (blogs), cell phone-distributed newscasts, and new media, including Facebook, Flickr, Twitter, and YouTube. 
(10)Freedom House has documented that freedom of the press is in decline in nearly every region of the world, particularly in Asia, where none of the countries served by RFA have increased their freedom of the press during the past five years. 
(11)Independent media sources are nonexistent or severely restrained in their operations in these areas where the press often serves as a means to promote the government’s agenda. 
(12)Congress currently provides grant funding for RFA’s operations on a fiscal year basis. 
(13)RFA’s sunset provision has hampered its operations, such as hiring staff and negotiating cost effective lease and capital agreements. 
2.Sense of CongressIt is the sense of Congress that— 
(1)public access to timely, uncensored, and accurate information is imperative for achieving government accountability, the protection of human rights, and the promotion of democratic values and institutions; 
(2)Radio Free Asia provides a vital and unique voice to people in Asia; 
(3)in the 14 years since RFA was established, freedom of the press in Asia has come under intensified attack; 
(4)some of the governments in Asia spend millions of dollars each year to jam RFA’s broadcasts, block its Internet sites, and illegally access RFA’s computer networks and user files; 
(5)the United States should continue to support RFA and the other entities overseen by the Broadcasting Board of Governors for— 
(A)Internet censorship circumvention; and 
(B)enhancement of their cyber security efforts; and 
(6)permanently authorizing funding for Radio Free Asia would— 
(A)reflect the concern that media censorship and press restrictions in the countries served by RFA have increased since RFA was established;  
(B)send a powerful signal of United States support for a free press in Asia and throughout the world; and 
(C)enhance the efficiency of RFA’s operations. 
3.Permanent authorization for Radio Free AsiaSection 309 of the United States International Broadcasting Act of 1994 (22 U.S.C. 6208) is amended— 
(1)in subsection (c)(2), by striking , and shall further specify that funds to carry out the activities of Radio Free Asia may not be available after September 30, 2010; 
(2)by striking subsection (f); and 
(3)by redesignating subsections (g) and (h) as subsection (f) and (g), respectively. 
 
